REVERSE the order granting the motion to dismiss AND
                   REMAND this matter to the district court for further proceedings
                   consistent with this order.




                                                               Hardesty


                                                                                         J.
                                                                          )   .{li
                                                                               tti.44;
                                                               Douglas



                   CHERRY, J., concurring:
                               For the reasons stated in the SFR Investments Pool I, LLC v.
                   U.S. Bank, N.A.,   130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                   that respondent BAC Home Loans lost its lien priority by virtue of the
                   homeowners association's nonjudicial foreclosure sale. I recognize,
                   however, that SFR Investments is now the controlling law and, thusly,
                   concur in the disposition of this appeal.

                                                                                         J.




                   cc: Hon. Kathleen E. Delaney, District Judge
                        Law Offices of Michael F. Bohn, Ltd.
                        Akerman LLP/Las Vegas
                        Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ea,